DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Claims submitted on February 2, 2022 appears to overcome the objection to claim 16. Therefore, the objection to claim 16 is withdrawn.

Claim Objections
Claims 14-15 are objected to because of the following informalities:
In claim 14, line 6, “in a 3D” should be -in a 3-dimensional (3D)-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vier (US 9,535,457), hereafter referred to as Vier’457 in view of Takahama (US 6,119,184), hereafter referred to as Takahama’184.

Referring to independent claim 1, Vier’457 teaches a system including a docking device (docking station 10, see figure 1 and column 7, line 3) and a computing device (computer 50, see figure 1 and column 7, lines 2-3), wherein the docking device comprises: a magnet array to align the computing device with a mounting device on the docking device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station, see figure 1 and column 7, lines 5-9).
Vier’457 does not appear to explicitly teach a locking blade that inserts from the mounting device into the computing device in a 3-dimensional (3D) motion.
However, Takahama’184 teaches a locking blade (movable claws 6, see figure 1 and column 2, lines 53-55) that inserts from the mounting device into the computing device in a 3-dimensional motion (movable claws 6 retained into retaining holes 15, see figure 3 and column 3, lines 8-10; Figure 3 shows claws 6 moving in an arc).
Vier’457 and Takahama’184 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Takahama’184 before them, to modify the system of Vier’457 to include the locking blade of Takahama’184 by including in the mounting device a mounting blade that can insert in a multidimensional motion to be retained in appropriate receptacles on the computing device.
The motivation for doing so would have been to meet the necessity of interlocking controlling the main body and the extension device (column 6, lines 31-33).
Therefore, it would have been obvious to combine Vier’457 and Takahama’184 to bring about the invention as claimed.

As to claim 3, Takahama’184 teaches the system of claim 1, wherein the locking blade follows an angled track in an outwards motion from the mounting device into the computing device (movable claws 6 retained into retaining holes 15, see figure 3 and column 3, lines 8-10; Figure 3 shows claws 6 moving in an arc).

As to claim 6, Takahama’184 teaches the system of claim 1, wherein the mounting device comprises a motor (electronic motor 22 locks mechanism 23 which locks open/close lever 8, see figure 4 and column 3, lines 30-32) to drive the locking blade into the computing device in the 3D motion (when the open-close lever 8 is manipulated, the movable claws 6 move accordingly, see figure 3 and column 3, lines 2-4 and 7-10; movable claws 6 retained into retaining holes 15, see figure 3 and column 3, lines 8-10; Figure 3 shows claws 6 moving in an arc).

As to claim 9, Vier’457 anticipates the system of claim 1, wherein the computing device comprises a mounting port on a mounting side, wherein the mounting port provides a flat profile to a back surface of the computing device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station 10, see figure 1 and column 7, lines 5-9; bottom portion 52 used for communicating data and/or power between computer 50 and docking station 10, see figure 1 and column 5, lines 16-21).

As to claim 10, Vier’457 anticipates the system of claim 9, wherein the mounting port comprises an inclined slot that is sized to accept the locking blade from the mounting device (when top portion of a computer contacts inclined surface of the latching mechanism, the mechanism is forced up along a linear axis into the station, column 1, line 66 – column 2, line 6).

As to claim 11, Vier’457 anticipates the system of claim 9, wherein the computing device comprises a dock interface that forms a data connection and a power connection between the computing device and the mounting device (bottom portion 52 used for communicating data and/or power between computer 50 and docking station 10, see figure 1 and column 5, lines 16-21).

Referring to independent claim 14, Vier’457 teaches a method for coupling a computing device to a mounting device, comprising: aligning the computing device with the mounting device via magnets built into the computing device and the mounting device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station, see figure 1 and column 7, lines 5-9).
Vier’457 does not appear to explicitly teach engaging locking clamps into the computing device from the mounting device in a 3D motion; and detecting that a power connection, a data connection, or both has been made; wherein the locking is in response to the detection of the power connection, the data connection, or both.
However, Takahama’184 teaches engaging locking clamps into the computing device from the mounting device in a 3D motion (movable claws 6 retained into retaining holes 15, see figure 3 and column 3, lines 8-10; Figure 3 shows claws 6 moving in an arc); and detecting that a power connection, a data connection, or both has been made (MPU 21 receives command to turn on power supply upon detection by MPU 20 of main body 1 power on, see figure 8 and column 6, lines 37-41); wherein the locking is in response to the detection of the power connection, the data connection, or both (when receiving command sent upon power-on of main body 1, MPU 21 locks electronic locking by locking open-close lever 8, see figure 8 and column 6, lines 41-45).
Vier’457 and Takahama’184 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Takahama’184 before them, to modify the method of Vier’457 to include the 3D motion of the clamps and connection detection of Takahama’184 by including in the mounting device a mounting blade that can insert in a multidimensional motion to be retained in appropriate receptacles on the computing device, and configuring the processing unit of the docking station to detect power or data connections and respond accordingly.
The motivation for doing so would have been to meet the necessity of interlocking controlling the main body and the extension device (column 6, lines 31-33).

As to claim 15, Takahama’184 discloses the method of claim 14, comprising: detecting a button press on the mounting device (depression of a hot key, column 5, lines 22-23); and releasing the computing device from the mounting device in response to the pressing of the button (hot undock disconnects extension device from main device, column 5, lines 19-23).
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Takahama’184 before them, to modify the method of Vier’457 to include the connection detection of Takahama’184 by configuring the processing unit of the docking station to detect a hot key.
The motivation for doing so would have been to allow the device to continue to be used regardless of whether a device is connected (column 6, lines 21-25).

As to claim 16, Takahama’184 does not appear to explicitly disclose the system of claim 3, wherein the angled track has a flat portion parallel to a rear surface of the computing device and a second angled portion that angles away from the mounting device and toward the computing device.
However, it can be reasonably determined from Figure 3 that each movable claw has a flat portion, which is parallel to a rear surface of a computing device, and a second angled portion that angles away from the mounting device and toward the computing device.
It is respectfully submitted that it would have been obvious to modify the angle of the movable claw without requiring undue experimentation or having undesired results.

As to claim 17, Vier’457 may not explicitly disclose the system of claim 1, wherein the magnet array comprises multiple separate magnetic arrays, each separate magnetic array having multiple, different magnetic poles arranged to match a corresponding array on the other of the computing device or docking device.
However, Vier’457 does disclose multiple magnets on both the portable computer and the docking station (portable computer 50 and docking station 10 each include multiple magnets, see figure 2 and column 7, lines 23-27), each of said magnets arranged to match corresponding magnets on the other of the computing device or docking device (magnets 58 and 18 aligned and configured to contact one another when computer is docked, see figure 2 and column 7, lines 20-23).
Vier’457 also states that “substantially any combination and/or number of magnetic structures is envisioned on portable computer 50 and docking station 10, as long as at least one magnetic structure on portable computer 50 aligns with at least one magnetic structure on docking station 10” (see figure 2 and column 7, lines 31-35. It is therefore respectfully submitted that it would have been obvious to one of ordinary skill in the art, having this teaching of Vier’457 before them, to modify Vier’457 to include the multiple separate magnetic arrays as described in the claim.

Note that independent claim 18 contains the corresponding limitations of independent claim 1 and claim 17 as shown above. Further, independent claim 18 discloses that the computer device comprises a tablet computer, wherein the docking device attaches to a rear of the tablet computer opposite a front of the tablet computer that includes a touchscreen.
Vier’457 discloses the computer device comprising a tablet computer (portable device is a tablet PC, column 4, lines 48-49), wherein the docking device attaches to a rear of the tablet computer opposite a front of the tablet computer (cam actuator rolls against back surface of portable device when it is docked, column 2, lines 62-66).
Further, Takahama’184 discloses including a touchscreen on the computer (touch panel of the display, column 6, lines 9-12) and the locking blade inserting from the mounting device into a complementary female recess of the computing device (movable claws 6 retained into retaining holes 15, see figure 3 and column 3, lines 8-10).

Note that claim 19 contains similar subject matter to that of claims 3 and 16; therefore, it is rejected using the same reasoning accordingly.

Note that claim 20 contains similar subject matter to independent claim 14 as shown above; therefore, it is rejected by the same reasoning accordingly.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 and Takahama’184 as applied to claim 1 above, and further in view of Chiang (US 2018/0122201, filed in the US December 1, 2016), hereafter referred to as Chiang’201.

As to claim 2, Vier’457 and Takahama’184 do not appear to explicitly teach the system of claim 1, wherein the docking device comprises a swivel device that allows the computing device to rotate through at least a 180 arc around a vertical axis after docking.
However, Chiang’201 teaches a swivel device that allows the computing device to rotate through at least a 180 arc around a vertical axis after docking (top cover 20 and bottom cover 21 combined along a vertical direction with rotary fixing slices 23, see figure 3A and paragraph 50, lines 1-6).
Vier’457, Takahama’184, and Chiang’201 are analogous because they are drawn to the same inventive field of docking arrangements.
Prior to the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Chiang’201 before them, to modify the system of Vier’457 and Takahama’184 to include the vertically-arranged swivel device of Chiang’201 by combining swivel components along a vertical direction with rotary fixing slices contained therein.
The motivation for doing so would have been to provide a novel fixing structure to achieve desired display and anti-theft purposes (paragraph 8, lines 1-3).
Therefore, it would have been obvious to combine Vier’457, Takahama’184, and Chiang’201 to bring about the invention as claimed.

As to claim 6, Chiang’201 also teaches the system of claim 1, wherein the mounting device comprises a motor to drive the locking blade into the computing device in the 3D motion (motor rotates rotating disc in a direction causing rotary fixing slices to be rotated to be inserted into a groove, paragraph 16, lines 7-13).
Prior to the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Chiang’201 before them, to modify the system of Vier’457 and Takahama’184 to include the motor of Chiang’201 by incorporating a motor into the docking station.
The motivation for doing so would have been to provide a novel fixing structure to achieve desired display and anti-theft purposes (paragraph 8, lines 1-3).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 and Takahama’184 as applied to claim 1 above, and further in view of Rosenberg et al. (US 2014/0059263), hereafter referred to as Rosenberg’263.

As to claim 4, Vier’457 and Takahama’184 do not appear to explicitly teach the system of claim 1, comprising a wireless interface to provide a data interface between the computing device and the docking device.
However, Rosenberg’263 teaches a wireless interface to provide a data interface between the computing device and the docking device (wireless connection via NFC, Bluetooth, or Wi-Fi, paragraph 17, lines 6-9).
Vier’457, Takahama’184, and Rosenberg’263 are analogous because they are drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Rosenberg’263 before them, to modify the system of Vier’457 and Takahama’184 to include the wireless interface of Rosenberg’263 by incorporating a wireless radio into the docking station.
The motivation for doing so would have been to accommodate the ever-increasing popularity of mobile computing devices (paragraph 8, lines 2-5).
Therefore, it would have been obvious to combine Vier’457, Takahama’184, and Rosenberg’263 to bring about the invention as claimed.

As to claim 5, Rosenberg’263 teaches the system of claim 1, comprising a wireless power device to provide power to the computing device from the mounting device (reclined inductive surface to charge a mobile device, paragraph 17, lines 4-6).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Rosenberg’263 before them, to modify the system of Vier’457 and Takahama’184 to include the wireless power device of Rosenberg’263 by incorporating an inductive surface into the docking station.

Claims 7-8, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 and Takahama’184 as applied to claim 1 above, and further in view of Wang et al. (US 2016/0216733), hereafter referred to as Wang’733.

As to claim 7, Vier’457 and Takahama’184 do not appear to explicitly teach the system of claim 1, wherein the docking device comprises a tablet communicator to control a mounting process with the computing device.
However, Wang’733 teaches a docking device comprising a tablet communicator to control a mounting process with the computing device (sensor 114 to detect when a release 134 is activated to separate tablet 102 from docking station, see figure 1 and paragraph 18, lines 8-10).
Vier’457, Takahama’184, and Wang’733 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the system of Vier’457 and Takahama’184 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).
Therefore, it would have been obvious to combine Vier’457, Takahama’184, and Wang’733 to bring about the invention as claimed.

As to claim 8, Wang’733 teaches the system of claim 7, wherein the tablet communicator sends an alert command to the computing device before releasing the computing device from the mounting device (sensor 114 sends warning signal to controller 112, see figure 3, step 320 and paragraph 29, lines 5-10).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the system of Vier’457 and Takahama’184 to include the alert command of Wang’733 by sending a warning signal to a controller.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

As to claim 12, Wang’733 teaches the system of claim 9, wherein the computing device comprises a dock communicator to control a mounting process with the mounting device (sensor 114 in tablet 500 detects when release 134 is activated, see figure 5 and paragraph 34, lines 9-13).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the system of Vier’457 and Takahama’184 to include the dock communicator of Wang’733 by incorporating a sensor to detect an activation of a release.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

As to claim 13, Wang’733 teaches the system of claim 12, wherein the dock communicator is to send a release command to the mounting device to allow the computing device to be removed from the mounting device (controller 112 issues command to battery 250 of docking station to provide power to storage 124 in order to enable either completion of the operation or safe shutdown, see figure 4, step 440 and paragraph 33, lines 4-11).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the system of Vier’457 and Takahama’184 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

As to claim 15, Wang’733 teaches the method of claim 14, comprising: detecting a button press on the mounting device (sensor 114 detects when release 134 is activated, see figure 1 and paragraph 18, lines 8-9); and releasing the computing device from the mounting device in response to the pressing of the button (separate tablet 102 from docking station 104, see figure 1 and paragraph 18, lines 9-10).
Vier’457, Takahama’184, and Wang’733 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the method of Wang’733 and Takahama’184 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).
Therefore, it would have been obvious to combine Vier’457, Takahama’184, and Wang’733 to bring about the invention as claimed.

Response to Arguments
Applicant’s arguments, see the Applicant’s remarks, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1, 3, 14, and 16-18 under various combinations of Vier, Rosenberg, and Takahama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretations of previously-applied references.

Regarding the previous 35 U.S.C. 102 rejections (in the order in which they are addressed in Applicant’s Arguments):

Referring to independent claim 1, the Applicant’s arguments regarding the failure of Vier to teach “a locking blade that inserts from the mounting device into the computing device in a 3-dimensional (3D) motion” (pages 7-10) have been considered.
Based on this consideration, the Examiner has put forth a new rejection for independent claim 1 based on the combination of the Vier reference and the previously-cited Takahama reference.

As to independent claim 18, the Applicant raises similar issues to those of claim 1. The Examiner respectfully submits that this issue is remedied by the application of the Takahama reference as applied to independent claim 1.

As to claim 3, the Applicant has argued that the Vier reference does not disclose wherein the locking blade follows an angled track in an outwards motion from the mounting device into the computing device (pages 11-12).
Based on this argument, the Examiner has considered the references, and determined that the Takahama reference appears to teach this claim.

As to claim 17, the Applicant has argued that Vier simply teaches two magnets, and therefore cannot teach “multiple separate magnetic arrays, each separate magnetic array having multiple, different magnetic poles” (page 12).
The Examiner respectfully submits that the Vier reference holds that substantially any combination and/or number of magnetic structures is envisioned on the portable computer and the docking station. Therefore, it is respectfully submitted that it would have been obvious to modify Vier and Takahama in order to bring about this particular aspect of the invention.

Regarding arguments related to 35 U.S.C. 103 (in the order in which they were presented in the Remarks):

Regarding claim 16, the Applicant argues that Rosenbaum does not disclose the angled track constraining the motion of a locking blade (pages 13-14).
Based on consideration of the references, it has been determined that the Takahama reference appears to teach this particular element.

Regarding independent claim 14, the Applicant argues that the combination of Vier and Takahama does not teach engaging locking clamps into the computing device from the mounting device in a 3D motion in response to the detection of the power connection, the data connection, or both (pages 15-17).
The Examiner respectfully submits that the transmission of a command from a recently powered-on main device to a docking station in response to the main device being powered on at least reasonably suggests engaging the clamps into the computing device in response to a detection of a power connection by the docking station. This is considered to be particularly true in view of the fact that as cited in Takahama regarding claim 14, the command to turn on the power supply of the docking station leads to the locking of the open-close latch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo et al. (US 10,969,825) appears to disclose a similar invention to that of the current invention. However, this reference has common inventors with the current application, and has an effective filing date slightly after that of the current application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184